DETAILED ACTION

Allowable Subject Matter
Claims 1-7, 9-16 and 18 are allowed.

The following is an examiner’s statement of reasons for allowance:

Re claims 1-7 and 9, prior arts do not teach or suggest the combination of the tray device of claim 1, in particular, the resilient member is inclined relative to the latching body, the handle defines a slot, the latching body and the resilient member is accommodated in the slot, the locking portion protrudes from the latching body; and the at least one connecting plate defines a fixing groove for engaging with the locking portion.

Re claims 10-16 and 18, prior arts do not teach or suggest the combination of the tray device of claim 10, in particular, the resilient member is inclined relative to the latching body, the handle defines a slot, the latching body and the resilient member is accommodated in the slot, the locking portion protrudes from the latching body; and the second connecting plate defines a fixing groove for engaging with the locking portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841